Citation Nr: 1000778	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vascular dementia 
(claimed as posttraumatic stress disorder (PTSD)).

2.  Entitlement to a rating higher than 10 percent for 
anxiety reaction.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from December 1940 to 
September 1951.

A July 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, denied 
the Veteran's claim for service connection for vascular 
dementia - claimed as PTSD, and he appealed that decision to 
the Board of Veterans' Appeals (Board).

The Board has since, in October 2009, advanced this case on 
the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a).

Other records show the Veteran also has initiated, but not 
been given an opportunity to perfect, an appeal of his claim 
for a rating higher than 10 percent for his anxiety reaction.  
So the Board is remanding this claim to the RO via the 
Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran engaged in combat against enemy forces while 
in the military.

2.  The most probative evidence, however, indicates he does 
not have consequent PTSD according to the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

3.  His currently diagnosed vascular dementia was first 
manifested many years after his military service had ended 
and has not been linked by competent evidence to his service.  




CONCLUSION OF LAW

Vascular dementia and PTSD were not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist the Veteran in 
substantiating this claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, 
as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying these notice requirements 
of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2008, prior to initially adjudicating his claim in the July 
2008 decision at issue in this appeal, the preferred 
sequence.  That letter informed him of the evidence required 
to substantiate his claim for service connection and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  He also was advised of the downstream disability 
rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA treatment records - including the reports of his 
psychiatric evaluations.  He also had a VA compensation 
examination in June 2008, including for an opinion concerning 
whether he has symptoms satisfying the DSM-IV criteria for a 
diagnosis of PTSD.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  The report of that examination, and the other 
evidence of record, contains the findings needed to properly 
adjudicate his claim.  So another examination is not needed.  
38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.

Statutes and Regulations Pertaining to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., DSM-IV]; a link, established by 
medical evidence, between the Veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed these requisite elements for 
eligibility for service connection for PTSD.  The Court held 
that a diagnosis of PTSD is presumed in accordance with the 
DSM-IV criteria, both in terms of the adequacy and 
sufficiency of the claimed stressor.  A "clear" diagnosis of 
PTSD is no longer required.  Rather, the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard (e.g., whether a 
person's exposure to a traumatic event and response involved 
intense fear, helplessness, or horror).  Thus, as noted by 
the Court, a more susceptible person could have PTSD under 
the DSM-IV criteria given his or her exposure to a traumatic 
event that would not necessarily have the same effect on 
"almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the Veteran engaged in combat 
against enemy forces.  38 C.F.R. § 3.304(f)(2).  There also 
are different evidentiary and pleading requirements if the 
alleged stressor involved a personal, including sexual, 
assault.  38 C.F.R. § 3.304(f)(4).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).



If, on the other hand, there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen, 
10 Vet. App. at 142.  That is to say, generally speaking, a 
stressor cannot be established as having occurred merely by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  The exception to this rule 
is if the claim is predicated instead on a personal (sexual) 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998) and 
Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Other than 
that, just because a physician or other mental health care 
professional accepted the appellant's description of his or 
her experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the Board, in turn, is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his or her active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  However, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Veteran contends that service connection is warranted for 
an acquired psychiatric disorder, including PTSD.  He 
attributes this condition to stressful experiences during his 
military service.

The Veteran's STRs show he received hospital care for a 
psychiatric disorder that was initially diagnosed as 
schizophrenic reaction.  The ultimate diagnosis was 
dissociative reaction precipitated by his combat experiences 
in Korea.  His military service ended in September 1951.



The Veteran subsequently had a VA psychiatric examination in 
July 1957.  The resultant diagnosis was anxiety reaction, 
chronic, moderate.  And in a September 1957 rating action, 
service connection was granted for anxiety reaction.  So VA 
already is compensating him for mental illness - namely, 
this anxiety reaction, as a consequence of his combat 
experiences in Korea.  And as also already alluded to, he has 
a pending claim for a rating higher than 10 percent for this 
anxiety reaction, in an effort to receive greater 
compensation.

Turning back now to his claim for PTSD and vascular dementia, 
the Veteran's VA outpatient records dated in August and 
September 2007 show he was seen for gero-psychiatric 
evaluation.  Brain magnetic resonance imaging (MRI) was 
conducted and revealed chronic small vessel disease.  The 
diagnosis was major depression, anxiety disorder, and 
cognitive disorder most probably induced by the small vessel 
disease.  VA outpatient records dated in October and 
December 2007 continue to show diagnoses of vascular dementia 
with depressed mood.

The Veteran had a VA compensation examination in January 
2008.  His daughter, who accompanied him, reported symptoms 
that included sleep impairment, nervousness, panic attacks, 
forgetfulness, depressed mood, and seeing things like ants.  
The diagnoses were dementia and general anxiety disorder.  

The Veteran also submitted a private medical report dated in 
March and April 2008 from Dr. A. C.  She indicated his 
symptoms included anxiety, depression, sleep impairment, 
suicidal thoughts, and recurrent thoughts of the war.  
She further indicated he had major depression with psychotic 
features and chronic PTSD/probable dementia.

A private physician, Dr. E. V., reported in a June 2008 
statement that she had treated the Veteran since 1994.  She 
noted that he had sustained head trauma in 1993 and had 
experienced episodes of dizziness, palpitations, as well as 
periods of sweating associated with syncope.  The diagnoses 
included Alzheimer's dementia and panic attacks.

The Veteran had another VA examination later in June 2008.  
The examiner reviewed the Veteran's relevant medical history, 
also interviewed him.  And after mental status evaluation, it 
was noted that he did not report any symptoms compatible with 
PTSD.  This VA examiner therefore concluded the Veteran 
did not meet any of the diagnostic criteria for PTSD - 
including combat stressor, although he was in combat.  She 
added that his anxiety is clearly a consequence of his combat 
(but, as mentioned, his anxiety already is service 
connected).

In an August 2008 report, a fee-basis VA physician, Dr. J., 
also reported on the Veteran's military service history.  
This physician noted the Veteran retired from the military 
with a permanent disability of dissociative reaction 
(hysteria).  This physician added that PTSD was not diagnosed 
at that time; however, this physician concluded the Veteran 
is now suffering from chronic and severe PTSD due to 
traumatic experiences of the Korean War.

The fact that the Veteran engaged in combat during the Korean 
Conflict has never been disputed.  Indeed, as explained, this 
was the essential basis for service connecting his anxiety 
reaction.  So VA has always readily acknowledged that he is a 
combat Veteran, but this is not all that is required for 
service connection, including for PTSD.  See again the three 
requirements discussed in 38 C.F.R. § 3.304(f).

And, here, more fundamental to deciding this appeal is 
whether the Veteran has the required DSM-IV diagnosis of 
PTSD.  As already discussed, there are conflicting opinions 
on this determinative issue.  Thus, the Board must analyze 
the probative value of this evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons and bases for rejecting or accepting any 
material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



After considering the evidence both for and against the 
claim, the Board finds the statements of Dr. A. C. and Dr. J. 
less persuasive in light of the overall record.  Initially, 
the Board notes that neither physician discussed the criteria 
on which they based their opinions, including especially the 
DSM-IV criteria for a diagnosis of PTSD.  The probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  These doctors did not point to any clinical data 
or any other direct evidence supporting their diagnoses.  
In his statement, Dr J. did not refer to the currently 
diagnosed vascular dementia and its impact on any current 
psychiatric diagnosis.

Moreover, in her June 2008 statement Dr. E. V. indicated the 
Veteran has sustained head trauma since service, in 1993, so 
a relevant intercurrent injury.  And many, if not most, of 
the symptoms she described the Veteran as having experienced 
during the several years since were presumably associated 
with that intercurrent injury.  She also indicated that she 
had treated the Veteran since 1994, so virtually since he 
sustained that intercurrent head injury, meaning she is 
intimately familiar with his medical situation and 
circumstances.  There is no "treating physician rule" 
requiring the Board to give additional evidentiary weight to 
this doctor's opinion.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Indeed, 
to the contrary, although the Board may not ignore the 
opinions of treating physicians, the Board is free to 
discount the probative value of these physician's statements 
so long as the Board provides adequate reasons and bases for 
doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Here, though, this opinion is consistent with the other items 
of evidence - and therefore probative, insofar as noting a 
relevant post-service intercurrent injury and potential other 
cause of the Veteran's current mental illness.  Furthermore, 
she did not indicate the Veteran has PTSD, instead 
Alzheimer's dementia and panic attacks.



The Board also finds persuasive the report of the VA 
compensation examiner that evaluated the Veteran in June 
2008.  This examiner considered the Veteran's relevant 
medical and other history, aside from the results of his 
personal clinical evaluation, and discussed the Veteran's 
symptoms (or lack thereof) in the context of this history.  
This examiner, a physician ("MD"), so presumably a 
psychiatrist, also had the expertise in the specific branch 
of medicine at issue.  See Willis v. Derwinski, 1 Vet. App. 
66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  
Otherwise, an opinion may be reduced in probative value, even 
where the statement comes from someone with medical training, 
if the medical issue requires special knowledge.  See Black 
v. Brown, 10 Vet. App. 279 (1997).  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The VA examiner in this 
particular case thoroughly considered the possibility that 
the Veteran's current psychiatric manifestations satisfied 
the criteria for PTSD, but ultimately rejected this notion 
based upon reasonable medical principles that were supported 
by the medical evidence.  

In this regard, the Board also finds that the medical 
evidence supports the VA examiner's assertions.  For the most 
part, a review of the Veteran's interviews and evaluations do 
not include reported symptoms that support a diagnosis of 
PTSD.  While the 2008 report of Dr. A. C. shows the Veteran 
complained of symptoms that included recurrent thoughts of 
the war, as noted above, his anxiety is already service 
connected as related to those wartime experiences.  The most 
persuasive evidence, however, indicates he does not also have 
consequent PTSD.



And as for his vascular dementia, there is no indication of 
vascular pathology related to dementia in the service 
treatment records.  This is probative evidence against this 
component of the claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  The evidence first shows complaints or treatment of 
vascular dementia many years after separation from service, 
which also is probative evidence against this component of 
the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

Moreover, while the record contain several diagnoses of 
dementia, so no question the Veteran has this condition, 
there is no probative (competent and credible) evidence 
linking his dementia to his military service - including 
especially to his wartime experiences during the Korean 
Conflict.  Significantly, the reports of Dr. E. V. and the VA 
examiners note diagnoses of dementia, but make no mention of 
any associated psychiatric impairment having any relationship 
to the Veteran's military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the preponderance of the 
evidence is against the claim for service connection for 
vascular dementia/PTSD.  And since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

The claim for service connection for vascular dementia/PTSD 
is denied.


REMAND

In February 2008, the RO denied the Veteran's claim for a 
rating higher than 10 percent for his service-connected 
anxiety reaction.  The RO sent him a letter that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and in response he submitted 
a timely notice of disagreement (NOD) later in February 2008.  
So the RO sent him a SOC concerning this claim in August 
2008, but unfortunately mailed it to an incorrect address.  
While the SOC was not returned to the RO by the postal 
service as undeliverable, a later dated letter from the RO 
was, so the Board simply cannot presume the Veteran received 
the SOC in this circumstance.  He therefore needs to receive 
a SOC concerning this claim at his correct address and have 
time to perfect an appeal to the Board regarding this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

Send the Veteran another SOC (to his 
correct address) concerning his claim for 
a rating higher than 10 percent for his 
service-connected anxiety reaction.  
Advise him that he still needs to file a 
timely substantive appeal (VA Form 9 or 
equivalent), in response to the SOC, 
for the Board to have jurisdiction to 
consider this additional claim.  38 C.F.R. 
§§ 20.200, 20.302(b), etc.  Only if he 
does should this claim be returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


